PROB 12C                                                                             Report Date: August 27, 2019
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                          Aug 28, 2019
                                        Eastern District of Washington
                                                                                              SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Ryan Lee Hayes                                Case Number: 0980 2:19CR00117-RMP-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Ann Aiken, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 8, 2013
 Date of Revocation Sentence: February 7, 2019
 Original Offense:            Bank Robbery, 18 U.S.C. § 2113
 Original Sentence:           Prison - 71 months                 Type of Supervision: Supervised Release
                              TSR - 36 months

 Revocation Sentence:         Prison - 6 months
                              TSR - 27 months
 Asst. U.S. Attorney:         U.S. Attorney’s Office             Date Supervision Commenced: June 20, 2019
 Defense Attorney:            Federal Defender’s Office          Date Supervision Expires: September 19, 2021

                                         PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

           1            Standard Condition # 13: You must follow the instructions of the probation officer related
                        to the conditions of supervision.

                        Supporting Evidence: Mr. Hayes violated the terms of his supervised release by failing to
                        make contact with the undersigned officer for the purposes of a field contact, on or about
                        August 20, 2019.

                        On July 11, 2019, a supervision intake was completed in the Eastern District of Washington.
                        The conditions of supervision were reviewed with Mr. Hayes. He signed a copy of his
                        judgment, indicating acknowledgment of the conditions imposed by the Court, to include
                        standard condition number 13, noted above.

                        On August 19, 2019, while conducting field work, the undersigned officer attempted to make
                        contact with Mr. Hayes at his residence. Mr. Hayes was not home so he was contacted by
                        phone. He indicted he had to work late, and that he was on his way to a job site. The
Prob12C
Re: Hayes, Ryan Lee
August 27, 2019
Page 2

                     undersigned officer stated a field contact would be conducted at the job site instead. Mr.
                     Hayes was directed to text the undersigned officer his work location and he agreed. Mr.
                     Hayes failed to do as instructed, then failed to respond to efforts made to contact him by
                     phone that evening.

                     Mr. Hayes reported to the U.S. Probation Office the next day. When questioned about his
                     failure to respond to the undersigned officer the prior evening, Mr. Hayes indicated he threw
                     his phone, breaking it, and had gone to his house to wait for the undersigned officer despite
                     being directed to provide his work site location.


          2          Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                     substance. You must submit to one drug test within 15 days of release from imprisonment
                     and at least two periodic drug tests thereafter, as determined by the court.

                     Supporting Evidence: Mr. Hayes violated the terms of his supervised release by consuming
                     a controlled substance, methamphetamine, on or about August 16, 20 and 22, 2019.

                     On July 11, 2019, a supervision intake was completed in the Eastern District of Washington.
                     The conditions of supervision were reviewed with Mr. Hayes. He signed a copy of his
                     judgment, indicating acknowledgment of the conditions imposed by the Court, to include
                     mandatory condition number 3, noted above.

                     On August 20, 2019, Mr. Hayes reported to the U.S. Probation Office. He submitted to
                     urinalysis testing as directed. Mr. Hayes denied use of illicit substances and the urine
                     sample was sent to the laboratory for additional testing.

                     On August 26, 2019, the lab report for the urine sample collected on August 20, 2019, was
                     received and showed a positive presence for amphetamines. Mr. Hayes reported that same
                     day as directed. He then admitted to consuming methamphetamine on or about August 16,
                     and 22, 2019.

The U.S. Probation Office respectfully recommends the Court issue a summons requiring the defendant to appear
to answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     August 27, 2019
                                                                           s/Melissa Hanson
                                                                           Melissa Hanson
                                                                           U.S. Probation Officer
Prob12C
Re: Hayes, Ryan Lee
August 27, 2019
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ X]     The Issuance of a Summons
 [ ]      Other
                                      Signature of Judicial Officer
                                                      8/28/2019
                                      Date
